DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 08 December 2021.

Examiner comment
Claim 16 invokes 112 (f) and analysis is required.  Claim 16 limitations “a session management network element”, and “access and mobility management function” invoke 112 sixth paragraph. However, a corresponding structure is present in the specification. Paragraph 30, the network apparatus has functions for implementing behaviors of the session management network element in the method in the first aspect. The functions may be implemented by using hardware, or may be implemented by executing corresponding software by hardware. The hardware or the software includes one or more modules corresponding to the functions. Paragraph 36 this application provides a network apparatus, and the network apparatus has functions for implementing behaviors of the access management network element in the method in the fourth aspect. The functions may be implemented by using hardware. A structure of a network apparatus includes a receiver, a transmitter, and a processor. The functions may alternatively be implemented by executing corresponding software by hardware. The hardware or the software includes one or more modules corresponding to the functions. The module may be software and/or hardware. Figure 1 shows connection between AMF and SMF in the network.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest wherein determining that the GBR flow is a GBR flow required for handing over the terminal device from the 5G communications system to the 4G communications system comprises determining that a service type corresponding to the GBR flow is a 

With regards to claims 1, 7, 11, 16, and 21, the closest prior art reference of record, Larsen et al. (US Publication 2020/0267617), discloses A GBR bearer is known in UE, 5G-RAN, and SMFs from the existing QoS flow parameters from one or more QoS flows for a PDU session that includes an assigned value for guaranteed bit rate. In case a PDU session has multiple associated QoS flows that each include an assigned value for GBR, then each flow is determined as a candidate GBR bearer for the target E-UTRAN access. Each GBR bearer candidate is arranged in a priority order based on, for example, the QoS flow parameters (e.g., ARP), and the resulting EPS QCI when translating QoS flow parameters in 5G to a 4G representation. Hence common priority rules for 1:1 mapping between 5G representation and 4G representation can be used by the nodes having knowledge of the PDU session and the QoS flows characterized as GBR QoS flows.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. A./Examiner, Art Unit 2472    

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472